Citation Nr: 1506541	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating higher than 30 percent for a right shoulder disability, status post total arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.      

The Veteran testified before the undersigned in September 2013.  A transcript of that hearing has been associated with the claims file.   

In the September 2013 rating decision, as per Diagnostic Code 5051, the RO assigned a 100 percent rating following a total right shoulder arthroplasty which the Veteran underwent on June 4, 2013.  Thereafter, a schedular 30 percent rating was assigned from August 1, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

In his December 2011 increased rating claim, the Veteran indicated that his right shoulder disability has worsened.  In June 2013, the Veteran underwent a total right shoulder arthroplasty, which was followed by a period of physical rehabilitation.  A temporary total disability rating for the right shoulder was assigned from June 4, 2013, to August 1, 2014.  The last medical treatment records in evidence are from June 2013, and there is nothing in the file that indicates the current state of the Veteran's disability is.  The Board cannot adjudicate the current appeal until all the relevant new medical evidence related to the state of the Veteran's right shoulder disability post-surgery is obtained.

In addition, the Veteran's last VA examination for his right shoulder disability took place in October 2012.  As that examination took place before the June 2013 right shoulder surgery, it did not assess the post-operative and current state of the Veteran's right shoulder.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board finds that a new VA examination is necessary to address the post-surgery and post-rehabilitation state and the current symptomatology of the Veteran's right shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, during his September 2013 hearing, the Veteran complained of pain associated with raising his right arm (as in shaking hands), pain associated with placing his right arm across his chest (as in bathing), and pain associated with overhead right arm movement (as in brushing his hair).  It is unclear whether the Veteran's right shoulder disability should be evaluated under the muscle Diagnostic Codes, 5301-5309.  Under some of the muscle codes, a rating of 40 percent is possible for the dominant side for severe impairment.  While the right shoulder joint has been replaced with prosthesis, as the Veteran could potentially get a higher rating based on muscle impairment associated with his right shoulder disability, this must be addressed on remand as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records (and private, if any) regarding the Veteran's service-connected right shoulder disability for the period from June 2013 to the present.

2. Then, schedule the Veteran for a VA orthopedic examination to determine the current severity of his right shoulder disability.  The examiner must review the claims file and must note that review in the report.  The examination report should set forth all current complaints, findings, and diagnoses, and describe in detail all residuals attributable to the Veteran's service-connected right shoulder disability.  The examiner must provide a comprehensive report, including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should also provide an opinion on the following:  

a) Conduct range of motion testing of the right shoulder, specifically noting whether - upon repetitive motion of the Veteran's right shoulder - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

b) State whether there is any ankylosis in the right scapulohumeral articulation, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

c) State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

d) State whether there is any malunion of the humerus with moderate or marked deformity.

e) State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

f) State whether the severity of any residual pain and weakness in the right shoulder, specifically whether there is any severe pain or weakness.

g) State whether there is any associated scarring (to include as a result of the 1977 and June 2013 surgeries) of the right shoulder; and if so, describe whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars.

h) Identify any neurological pathology related to the service-connected right shoulder disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

i) State how the Veteran's right shoulder disability impacts his activities of daily living, including his ability to obtain and maintain employment.  

3. Then, schedule the Veteran for an appropriate VA examination to address any muscle impairment associated with the residuals of the right shoulder total arthroplasty.  The examiner must review the claims file and must note that review in the report.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right shoulder disability, to include identifying the affected muscle group(s).  The examiner must provide a comprehensive report, including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should also provide an opinion on the following:  

a) State whether the Veteran has indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and whether tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

b) State whether the Veteran has ragged, depressed and adherent scars indicating wide damage to muscle groups; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

c) State whether there is x-ray evidence of foreign bodies indicating intermuscular trauma; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

d) State whether there is diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; or induration or atrophy of an entire muscle following simple piercing by a projectile.

4. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

